            Case 5:19-cv-00210-GLS-TWD Document 4 Filed 02/15/19 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF NEW YORK

JOHN M. DOMURAD                                                                James M. Hanley Federal Building
Clerk                                                                          P.O. Box 7367 100 S. Clinton Street
                                                                               Syracuse NY 13261-7367
DANIEL R. MCALLISTER                                                           (315) 234-8500
Chief Deputy

     February 13, 2019

     Jonathan Little, Esq.
     Saeed and Little, LLP                                Robert Allard, Esq.
     133 W. Market Street, #189                           Lauren Cerri, Esq.
     Indianapolis, Indiana 46204                          CORSIGLIA, MCMAHON AND ALLARD,
                                                          LLP
     Rex A. Sharp, Esq.                                   96 North Third Street, Suite 620
     Ryan C. Hudson, Esq.                                 San Jose, CA 95112
     Larkin Walsh, Esq.
     Sarah T. Bradshaw, Esq.
     REX A. SHARP, P.A.
     5301 W. 75th Street
     Prairie Village, KS 66208



     RE:    Braney vs. Roman Catholic Diocese of Syracuse, et al.
            NYND CASE NO. 5:19-cv-210 (TJM/TWD)



     Dear Counselors:

     Please be advised that a Complaint was filed February 14, 2019, in the Northern District of New
     York that also notes you as co-counsel of record. You are directed to advise this Court in writing,
     within fourteen (14) days from the date of this Notice, if you will remain as counsel of record,
     and if so, your formal admission is required.

     As of January 16, 2018, the Northern District of New York became a NextGen Court. This means
     all attorneys MUST have an individual PACER account, and request admission via PACER. If
     you will be seeking a Permanent Admission, instructions can be found on our website at:
     http://www.nynd.uscourts.gov/sites/nynd/files/Permanent_Admission_Instructions.pdf.

     If you will be seeking a Pro Hac Vice Admission, instructions can be found by using the following
     link:
     http://www.nynd.uscourts.gov/sites/nynd/files/PHV_Admission_Instructions.pdf.
       Case 5:19-cv-00210-GLS-TWD Document 4 Filed 02/15/19 Page 2 of 2

The parties are advised that all future filings and inquiries should be made in accordance with the
Local Rules of this Court, and that all documents filed with the Court shall contain the case number
listed above.

Very Truly Yours,

JOHN M. DOMURAD, CLERK

By: s/ Rose Pieklik
Case Processing Specialist

cc: Counsel of record (via CM/ECF)
NDNY File
